CONCURRING OPINION
By 'CROW, PJ, and GUERNSEY, J.
We concur in the judgment in the’ fóregoing entitled action for the following rea-: sons:
There is no allegation or allusion in the petition or reply or in any amendment to. the petition or reply, of any. fraud practiced on Donald L. Miller, the insured, on the part Of the insurance company for the purpose of inducing the said Donald L, Miller to execute or in the execution by him of the instrument providing for. the accept-;, anee by him of the sum of $200.00 in com-;, promise and settlement of thé disputes and differences as to the -liability of the company ¡under said policy and acknowledging *595the receipt, of said sum in full satisfaction, settlement and discharge of all liability of the company under the policy, and surrendering the policy. Nor is there any allegation in the petition or reply or in any amendment thereof, of any fraud practiced von the said Donald L. Miller to. secure his ■indorsement of the check given by the company to evidence such payment.
On the sécond page of the answer it is alleged: “In said part one of said application in answer to interrogatory 9 — ‘Por whose benefit is insurance to be effected?’— The answer was ‘Lewis C. and Goldie Miller;’ and in answer to interrogatory 10— ‘Do you reserve the right to change the beneficiary?’ the answer was ‘Yes’.” And on page three of the answer it is alleged: “Defendant, on or about May 10, 1930, made, executed and delivered to said Donald L. Miller a policy of life insurance dated May 8, 1930, numbered 439165A and thereby agreed to pay on receipt of due proof of the death of said Donald L. Miller, to said Lewis C. Miller and Goldie Miller, parents of. said Donald L. Miller, equally or the survivor, as beneficiary, (with right of revocation) — ” The allegation on page 2 of the answer, above referred to, is not denied in the reply; and the allegation on page 3 of the answer, above referred to, is'expressly admitted in the reply.
The pleadings therefore show that the policy upon which suit is based, was issued to the insured upon his reservation of the right to change the beneficiary and with right of revocation of beneficiary.
In the case of Baxter v Old National-City Bank, decided by this court December 2, 1933, and reported in 46 Oh Ap at page 533, (16 Abs 577), application to certify record in which was refused by the Supreme Court, it was held, in subdivision 2 of the syllabus, following the decision of the Supreme Court in the case of Oetting, Guardian v Sparks et, 109 Oh St, page 94, that:
“Where insured reserved right to change beneficiary in life policy, beneficiary’s right was contingent and insured could cut off such right by surrendering policies for cancellation.”
The decision in the Oetting case, supra, was recently approved and followed in.the case of Katz v The Ohio National Bank, Executor, 127 Oh St 531.
• As the plaintiff beneficiaries in the instant case had only a contingent interest which the insured could cut off by surrendering policy for cancellation, any fraud practiced upon them to induce them to execute or in the execution of the settlement agreement and surrender of the policy would not avoid the execution of such settlement agreement or the surrender of the policy by the'insured; and as the pleadings do not allege any fraud practiced on the insured in connection with the making cf such settlement or of securing the surrender of the policy, the pleadings fail to show any cause of action on the part of the plaintiffs against the defendant.
While there is evidence that the agent of the defendant insurance company made certain false statements in the presence and hearing of the insured to the effect that the payment and settlement proposed tó be made by him on behalf of the insurance company was a payment and settlement of disability benefits' for which the insured had previously filed claim under the provisions of the policy, and that the •insured after the execution of the settlement agreement in which it was stated that the policy was surrendered, inquired .of the agent as to the return of the policy which he had delivered to the agent some time prior to the date on which the settlement agreement was executed, from which inferences might reasonably be drawn that the insured heard and relied upon the statements of the agent as to the subject matter of the transaction and was misled as to the nature of the same, no attempt was made to amend the pleadings to coniform to the evidence in this respect.
The defendant filed a motion in the trial court for judgment notwithstanding the verdict.
Under the rule set forth in 2 O.J., at pages 1101 and 1102, in passing upon a motion for judgment non obstante veredicto, the court is limited to what appears in the pleadings. This being the case, and the pleadings, as above mentioned, failing tú show any cause of action on behalf of plaintiffs against the defendant, the trial court erred in overruling the motion .for judgment notwithstanding the verdict, and for that reason and that reason only, the judgment of the trial'court should be reversed, and this court rendering the judgment that should have been rendered by the trial court will enter final judgment in favor of defendant.